DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Objections
Claims 1-8, 10, and 10-12 are objected to because of the following informalities:  in line 7 from the bottom of claim 1 the phrase “first detector element fixed” should be changed to --first detector element is fixed-- for grammatical purposes.  Appropriate correction is required.  The remaining claims are objected to due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, and US Patent 4417466 to Panetti.
Re: claims 1, 2, and 13-15.  Klink shows in figures 1 and 2 a method for monitoring a hand brake of at least one rail wagon comprising a chassis by means of a monitoring system 10; said hand brake 26 comprising a hand-operated mechanical device shown at the end of the lead line of 26, a brake linkage system 32, 36 and at least one brake pad or shoes 18; said hand-operated mechanical device shown at the end of the lead line of 26, said brake linkage system 32, 36 and said at least one brake pad 18 mechanically connected as shown in figure 1; said monitoring system 10 comprising a detection module 52 and a monitoring module 54; said detection module 52 comprising at least one detector element or an emitter or transmitter and a receiver element as described in col. 4 lines 32-35 continuously monitoring as described in col. 4 line 1; said monitoring module 54 comprising a processor or controller, tangible non-volatile memory and instructions on said memory for instructing said processor by virtue of the processor being programmable as described in col. 4 lines 49-50; said method comprising the subsequent steps of:

(a)    evaluating a state of said hand brake 26 belonging to said at least one rail wagon by means of said detection module as described in col. 4 lines 40-43;



(c)    storing said state and preferably a timestamp on said memory of said monitoring module as described in col. 4 lines 44-49 as best understood;

wherein said evaluating of said state involves a dislocation of said brake linkage system 32, 36 with respect to a calibration point fixed with respect to the rail car, wherein said state is characteristic of at least the hand brake 26 being disengaged as described in col. 4 lines 9-12; wherein the first detector element or emitter/transmitter fixed with respect to the point of the rail vehicle from which the signal is transmitted and received from the reflected signal from the moving component as described in col. 4 lines 32-35 wherein the first detector element or emitter/transmitter determines the calibration point, but is silent with regards to the second detector element being fixed with respect to a portion of the brake linkage system in that said evaluating of said state involves determining whether said first and second detector element are within each other’s range, thereby detecting that the hand brake is disengaged, with regards to the fixed point on the rail car specifically being the chassis, and with regards to the at least one detector element comprising three detector elements.
Sheriff et al. teach in figures 1 and 5 the use of a detection module of a handbrake system of a rail vehicle comprising a first detector 35 on a fixed point or the rail body 13 and further comprising a second detector or a wireless passive detector 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the means for detecting the location of the moving brake component of Klink to have included a second detector element coming within the range of the first detector element, in view of the teachings of Sheriff et al., in order to provide an alternate means of determining the distance between two components that are movable with respect to each other. As best understood the second detector element is releasably attached because while it is coupled to a point on the movable member associated with the handbrake, it can be removed.
	Bryan teaches in claim 16 the use of a motion sensor specifically coupled to the chassis of a railcar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first detector element of Klink, as modified, to have been fixed to the chassis of the rail vehicle, in view of the teachings of Bryan, in order to provide a means of placing the first detector element closer to the brake linkage system the movement of which is being detected in order to provide a shorter distance for the detected signals to travel to improve signal quality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one detector element of Klink, as modified, to have included three detector elements, in view of the teachings of Panetti, in order to provide a level of redundancy to enhance reliability.

Re: claim 3.  Sheriff et al. teach in figure 5 of Sheriff et al. the limitation wherein on of the first and second detector element is a wireless passive detector element or magnet 77 (paragraph [0117] of the instant published application indicates that an example of a wireless passive detector is a magnet) adapted for being detected by the other of the first and second detector element; wherein the other of the first and second detector element is an active detector element or Hall effect sensor 35 (which are active by virtue of being controlled and activated by an external magnetic field) adapted for detecting the passive detector element and wherein preferably the passive detector element is the emitter detector element and the active detector element is the receiver detector element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second detectors of Klink, as modified, to have been one of a wireless passive detector element and an active detector element, in view of the teachings of Sheriff et al., in order to provide an alternate means of determining the relative distance between two components of a vehicle and actively controlling based off of distance changes.

Bryan teaches in col. 6 lines 53-55 the limitation wherein an detector element or tracking device is described as being electrically battery powered with a backup battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the active detector element of Klink, as modified, to have been electrically battery powered, in view of the teachings of Bryan, in order to provide a means of ensuring detection even in the event of vehicle power loss.
Bryan teaches in col. 2 lines 26-30 the use of detected information being transmitted via a wireless communication network or interface and teaches in col. 4 lines 45-48 the use of the placement of a detector in close to a wireless network or interface in order to achieve short range transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the communication of detected signals of Klink, as modified, to have been wireless and placed accordingly for short range transmission, in view of the teachings of Bryan, in order to avoid the use of cumbersome, space-occupying wires as a way of contributing to making the brake . 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, and Panetti as applied above, and further in view of US Patent 7501627 to Herr.
Klink, as modified, is silent with regards to the maximum dimension of the second detector element being smaller than 60mm preferably smaller than 40mm.
	Herr teaches in claim 2 the use of a detector element having a maximum dimension of 18mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the maximum dimension of the second detector element of Klink, as modified, to have been smaller than 60mm preferably smaller than 40mm, as best understood, in view of the teachings of Herr, in order to provide a compact sensing arrangement to conserve space to contribute to the brake assembly and the vehicle as whole being more compact.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, and Panetti as applied above, and further in view of US Patent Application 2009/0240400 to Lachapelle et al.
Lachapelle et al. teach in claim 6 the use of a detector in the environment of a vehicle wherein an element is within a range of the detector if a distance between the element and the detector is 20mm or less.
. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, and Panetti as applied above, and further in view of US Patent 2299402 to Mersereau.
Mersereau teaches in claim 3 the use of movable components of a hand brake being moveable via an essentially linear or longitudinal movement comprising guiding along a spindle belonging to a screw drive comprising a helical screw thread.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the movement of the components second detector element of Klink, as modified, to have been via a spindle belonging to a screw drive comprising a helical screw thread, in view of the teachings of Mersereau, in order to provide an alternate means of effecting relative movement in order to create a means of detecting whether the hand brake is engaged or disengaged depending on the position of the detector element.    

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the previous combination of references applied in the prior rejection of record.  Applicant argues that Klink fails to consider the issue of improving the reliability of the detection module. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that it is Klink, as modified, that considers the issue of improving the reliability of the detection module.  Particularly, Klink, as modified by the references set forth above, teaches the use of three detector elements.  Paragraph [0015] of the instant invention explains that multiple detector elements are used to avoid unreliable measurements.  Examiner notes that the use of multiple detector elements to enhance reliability is old and well-known in the art.  Particularly, US Patent Application 2015/0336013 to Stenzler et al. teach in paragraph [0070] that multiple detector elements are used to provide redundancy to result in enhanced reliability.  

Bryan is used solely for the teaching of the rail system element to which one detector element is fixed being the chassis.  Accordingly, the above rejections have been maintained.  The previous 112 rejections and art rejections have been withdraw in light of the most recent amendment.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application 2015/0336013 to Stenzler et al. teach in paragraph [0070] the use of a multiple detectors being used to provide redundancy as a way of enhancing reliability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






mmb
September 19, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657